Citation Nr: 0201433	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  01-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the rating decision of August 19, 1994, wherein the 
RO denied entitlement to service connection for post-
traumatic stress disorder (PTSD) constituted clear and 
unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
July 1970. 

The current appeal arose from a January 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO determined that the August 
19, 1994 rating decision wherein entitlement to service 
connection for PTSD was denied did not constitute CUE.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
via a video conference at the RO in November 2001, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  The veteran did not appeal the August 19, 1994 rating 
decision wherein the RO denied entitlement to service 
connection for PTSD.

2.  The record available to the RO in August 1994 showed a 
clear diagnosis of PTSD linked to military service, the 
veteran's receipt of the Combat Action Ribbon (CAR) and other 
supportive evidence; under the applicable adjudication 
procedures this evidence was undebatable and in rejecting the 
claim, the RO did not utilize a valid exercise in rating 
judgment.

3.  The rating decision of August 19, 1994 did contain an 
error in the application of law, that when called to the 
attention of later reviewers, compels the conclusion that the 
result would have been manifestly different, but for the 
error in failing to grant service connection for PTSD.


CONCLUSION OF LAW

The August 19, 1994 rating decision wherein the RO denied 
entitlement to service connection for PTSD did constitute 
CUE.  38 U.S.C.A. §  7105 (West 1991); 38 C.F.R. §§ 3.105(a), 
3.304(f) (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The RO presented the Board with a reconstructed record.  The 
RO assembled the record after receiving the veteran's June 
2000 letter, wherein he asserted the RO committed CUE when it 
denied his claim in August 1994, and other documents.  The 
records initially received from the veteran consisted of a 
copy of an August 19, 1994 rating decision wherein the RO 
denied entitlement to service connection for PTSD, and the 
notice that the RO issued on August 25, 1994.  Other records 
he submitted were a copy of his DD Form 214 MC (hereafter 
Form 214) and a VA document titled "PSYCHOLOGICAL EVALUATION 
FOR PTSD" (no date), which the veteran believed was his 
first evaluation for PTSD.  The Form 214 showed his specialty 
number and title was "2542 CommCenMan" and that his 
decorations, etc. included the Combat Action Ribbon (CAR), 
the Vietnam Campaign Medal w/device and the Vietnam Cross of 
Gallantry w/palm.   

The RO then obtained VA clinical records beginning in June 
1999, and a contemporaneous psychiatry examination that 
showed the diagnosis of chronic PTSD linked to military 
service.  The RO issued a rating decision in November 2000 
wherein it granted service connection for PTSD and a 70 
percent disability rating from July 13, 2000.  The RO noted 
that service connection was warranted based on the CAR, which 
validated the stressors, and the VA psychiatry examination 
that found PTSD linked to military service.

In response to the RO notice, the veteran provided another 
copy of the August 1994 rating decision and the psychological 
evaluation.  The RO then requested VA outpatient records from 
December 1993 to July 1999.  The clinical records from the 
Lufkin VA facility prior to August 19, 1994 showed the 
diagnostic impression of PTSD in July 1994 and June 1994, 
with an evaluation, including PTSD scale and Minnesota 
Multiphasic Personality Inventory (MMPI), completed in April 
1994.  An entry in April 1994 noted a psychiatrist at 
Memorial Hospital referred him to VA.  In February 1994 it 
was reported that he attended a weekly Vietnam support group 
consistently for the previous month.  The records begin in 
December 1993, and include another copy of the psychology 
evaluation and an undated, handwritten "TRAUMA HISTORY" 
wherein he was asked to describe in detail three events he 
felt were the most traumatic and distressing and effects on 
his life to the present time.  The one-page document 
described two incidents from Vietnam related to action in 
April 1969 and July 1969. 

The aforementioned psychology evaluation shows the Director, 
VA Mental Health Clinic, Lufkin, Texas prepared it in 
connection with the veteran's PTSD claim.  It was noted that 
the veteran's active membership in a PTSD group was since mid 
December 1993, and being seen individually by a staff member 
regularly provided many hours of direct observation.  In 
summary, the clinician opined that the veteran met diagnostic 
criteria for the PTSD diagnosis based on observation and the 
results of a battery of diagnostic tests.  It was noted in 
the report that he served as a squad leader, fire team 
leader, machine gun captain and radio operator, that he 
reported "three incidence of exposure to extreme trauma" 
and that his citations included the CAR, Vietnam Campaign 
Medal and Vietnam Cross of Gallantry.  The report described 
information that supported the "symptoms" for the PTSD 
diagnosis, summarized various test results and advised that 
he met the criteria for the PTSD diagnosis based on the 
evaluation.  

The August 19, 1994 rating decision had listed under the 
heading "EVIDENCE", a VA examination dated July 11, 1994 
from the VA Medical Center, Temple, Texas, service medical 
records 1966 to 1970, and treatment records from Memorial 
Medical Center from January 1, 1993 to October 6, 1993.  In 
denying service connection for PTSD, the rating board recited 
the regulatory criteria then in effect.  
The rating board reasoned that his "military records" did 
not show evidence of his service as a squad leader, fire team 
leader, machine gun captain but that he was a communications 
man assigned to a communications center.  Further that 
although he received the CAR, the rest of his military 
records did not show "evidence of direct combat" and that 
the history of expeditions "(in the service records)" 
showed he was involved in only one operation at DaNang.  

The rating board found there was "no evidence" in the 
military records to support the incidents revealed at the VA 
examination, and that the veteran had not provided detailed 
information that could be verified.  The rating board noted 
that he had not responded to a March 1994 letter that 
"requested the detailed information" to process his claim.  
It was reported in the rating decision that the records from 
Memorial Medical Center did not show evidence of PTSD, and 
that JH had not responded to a request for records.  A copy 
of the rating decision was enclosed with the RO notice.

The RO in January 2001 reviewed the August 19, 1994 rating 
decision, and found it did not constitute CUE.  The RO 
indicated that the Lufkin outpatient records were considered 
in addition to the rating decision.  The RO determined that 
the August 1994 decision was based on the criteria used at 
the time, and the judgment of the decision-maker and was not 
shown to be fatally flawed when made.

At the Board hearing, the veteran recalled that he did not 
respond to a RO letter he had received in 1994, but that a 
representative, who worked for VA, told him to obtain an 
affidavit from men he served with, but that he could not 
afford search fees (Transcript (T) 2-3, 7-8).  He stated that 
he had completed a stressor statement at the Lufkin clinic, 
and that it should have been in the record (T 4).  He 
recalled that in 1994, psychologists and psychiatrists 
evaluated him and told him he had PTSD and gave him a letter 
stating this, and that the evaluation would be sent to 
Houston (T 5).  The veteran stated he was frustrated after 
the 1994 decision, but had a job and did not want to be 
"hassled with it" anymore (T 6).  The veteran submitted 
another copy of the previously mentioned "TRAUMA HISTORY" 
at the Board hearing.
Criteria
General Service Connection

Service connection may be granted for a disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 (2001).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

This may be accomplished by affirmatively showing inception 
or aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a) (2001).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a)(West 1991); 
38 C.F.R. §§ 3.303(a), 3.304 (2001).  The versions of the law 
and regulations in effect on August 19, 1994 are in accord 
with the current versions cited above. 

PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor. If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. Additionally, if the claimed stressor is related to 
the claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added at 58 Fed. Reg. 29110, effective May 19, 1993).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991 & Supp. 2001); in accord, the version in 
effect on August 19, 1994.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103 in effect on August 19, 1994.

Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended.  38 C.F.R. § 3.105(a) (1994).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a) (1994).

VA regulations provide that "previous determinations which 
are final and binding...will be accepted as correct in the 
absence of clear and unmistakable error."  38 C.F.R. 
§ 3.105(a).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  Id.

"Clear and unmistakable error" requires more than a 
disagreement on how the facts are weighed or evaluated; the 
appellant must show that the correct facts, as they were 
known at the time, were not before the adjudicator or that 
pertinent regulatory or statutory provisions were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
In addition, "It is the kind of error, of fact or law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A claim 
that the evidence was not properly weighed or evaluated 
cannot constitute clear and unmistakable error, and the 
allegation of clear and unmistakable error must specifically 
state what error and how the outcome would have been 
manifestly different.  Id. at 44.

The determination regarding clear and unmistakable error must 
be made based on the record and the law that existed at the 
time the decision was made.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell, 3 Vet. App. at 314.  Evidence 
that was not of record at the time of the decision cannot be 
used to determine if clear and unmistakable error occurred.  
Porter v. Brown, 5 Vet. App. 233 (1993).

For purposes of determining whether clear and unmistakable 
error is present in a prior determination: 

(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied," 

(2) the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and 

(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242 (1994).

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her. 

Otherwise, that determination will become final. The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a), in effect on August 19, 1994.

"Notice" means written notice sent to a claimant or payee 
at his latest address of record.  38 C.F.R. § 3.1(q) (1994).

(a) Statement of policy. Every claimant has the right to 
written notice of the decision made on his or her claim, the 
right to a hearing, and the right of representation. 

Proceedings before VA are ex parte in nature, and it is the 
obligation of VA to assist a claimant in developing the facts 
pertinent to the claim and to render a decision which grants 
every benefit that can be supported in law while protecting 
the interests of the Government. The provisions of this 
section apply to all claims for benefits and relief, and 
decisions thereon, within the purview of this part 3.

(b) The right to notice--(1) General. Claimants and their 
representatives are entitled to notice of any decision made 
by VA affecting the payment of benefits or the granting of 
relief. Such notice shall clearly set forth the decision 
made, any applicable effective date, the reason(s) for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the 
necessary procedures and time limits, to initiate an appeal 
of the decision.  38 C.F.R. § 3.103(a), (b)(1) (1994).

Analysis
Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2001).  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order).  However, the Board must observe 
that the VCAA is not applicable to CUE claims/motions which 
the veteran relies on to compel reversal of the August 19, 
1994 RO rating decision.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

However, Board will note that the RO notified the appellant 
of the evidence considered in its review of the CUE claim 
through a statement of the case, and other correspondence 
pertinent to the current claim.  The appellant was afforded 
the opportunity to submit arguments in support of the claim, 
and in fact did so.  The appellant also appeared at a Board 
hearing.  He was given ample opportunity to identify evidence 
that could support the claim and did identify such evidence 
from VA records.  

Thus, in light of his statements and the development 
completed at the RO, the Board finds that the relevant 
evidence has been identified and obtained.  The Board finds 
that VA can provide no further assistance that would aid in 
substantiating the claim, as the CUE issue essentially turns 
on the interpretation of evidence of record and the 
application of the law and regulations in effect in 1994 to 
that evidence.  

The veteran has not indicated the likely existence of any 
evidence that has not already been obtained that would be 
crucial in the claim from the standpoint of substantiating 
compliance with the applicable law or VA regulations as they 
existed in 1994.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  

The veteran has not identified any other relevant records to 
warrant an expenditure of additional adjudication resources.  
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Further, he has not disputed that 
VA has completed the development required.  See Dixon v, 
Gober, 14 Vet. App. 168, 173 (2000); Davis v. West, 13 Vet. 
App. 178, 184 (1999); Earle v. Brown, 6 Vet. App. 558, 562 
(1994).  The Board finds, therefore, that VA has fulfilled 
its obligation to the appellant, informing him of the 
reasoning against CUE, providing the pertinent VA regulations 
and obtaining relevant evidence.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

CUE

The veteran and his representative argue, in essence, that 
the RO in August 1994 committed CUE when it denied service 
connection for PTSD since the evidence compelled service 
connection.  The RO addressed the CUE claim in the January 
2001 decision.  

There are currently two statutorily authorized means to 
obtain reevaluation of a final VA benefit decision.  A final 
decision disallowing a claim may be revised based upon a 
showing of CUE in a prior decision by the Secretary or the 
Board pursuant to 38 U.S.C.A. §§ 5109A and 7111, 
respectively, or reopened based upon submission of new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  

The Board observes that Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999) created a nonstatutory means to obtain review of a 
previously denied claim, holding that while a breach of the 
duty to assist is not the type of error that can provide the 
basis for a CUE claim in accordance with this Court's case 
law, in cases of grave procedural error, RO or Board 
decisions are not final for purposes of direct appeal.  Id. 
at 1333.  

In Hayre the Circuit Court held that a breach of the duty to 
assist in which VA failed to obtain pertinent SMRs 
specifically requested by the claimant and failed to provide 
the claimant with notice explaining the deficiency is a 
procedural error of, at least, comparable gravity that 
vitiates the finality of an RO decision for purposes of 
direct appeal.  

The United States Court of Appeals for Veterans Claims 
(Court), interpreting the reach of Hayre in Simmons v. West, 
14 Vet. App. 84, 91 (2000), noted that at some point, there 
is a need for finality within the VA claims adjudication 
process; thus, the tolling of finality should be reserved for 
instances of "grave procedural error"--error that may deprive 
a claimant of a fair opportunity to obtain entitlements 
provided for by law and regulation. 

The holding in Hayre as explained in Tetro v. Gober, 14 Vet. 
App. 100 (2000) provided for review of unappealed decisions 
where grave procedural error had occurred so as to render the 
decision nonfinal.  In Hayre the vitiating error was failure 
to assist in obtaining specifically requested service medical 
records and failure to provide the claimant with notice 
explaining the deficiency.  A later en banc panel requested 
briefs addressing the validity of Hayre as law and the 
question of whether a failure of the duty to assist under the 
law and regulations applicable at the time can constitute 
clear and unmistakable error under 38 U.S.C.A. § 5109A.  Cook 
v. Principi, No. 00-7171 (Fed. Cir. January 4, 2002) (en 
banc).  In any event, the CUE arguments in the instant case 
fail to raise any specific allegation of a Hayre error.

Other examples of grave procedural error referred to in Tetro 
were Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (failure 
to provide a statement of the case after receiving a notice 
of disagreement); Hauck v. Brown, 6 Vet. App. 518, 519 (1994) 
(failure to provide notification of denial tolls period to 
file a notice of disagreement); Kuo v. Derwinski, 2 Vet. App. 
662, 666 (1992) (failure to send statement of the case to 
accredited representative tolled 60 day period to respond) 
and Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992) 
(evidence sufficient to rebut presumption of administrative 
regularity for mailing of appeal notice).  None of these 
apply to the facts at hand regarding the 1994 RO rating 
decision.  There is no argument that the appellant did not 
receive adequate notice and appeal rights as provided in the 
regulations in effect at that time.  

He does allude through his testimony to being the victim of 
bad advice or misinformation regarding the claim, but such 
advice cannot estop the government from denying a benefit.  
See, for example, Bone v. Brown, 9 Vet. App. 446 (1996); 
Walker v. Brown, 8 Vet. App. 356 (1995); Lozano v. Derwinski, 
1 Vet. App. 184, 186 (1991).  However, equitable tolling may 
be an available remedy if the appellant can show VA misled 
him, and that he reasonably relied on the misrepresentation 
by neglecting to file an appeal.  The evidence, in particular 
his testimony directed to his failure to appeal the 1994 
decision, does not show that.  See for example McCay v. 
Brown, 106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. 
Derwinski, 1 Vet. App. 150, 153-55 (1991), interpreting Irwin 
v. Department of Veterans Affairs, 498 U.S. 89, 95-96 (1990), 
see also Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  
Since none of these alternative bases apply here, the Board 
will turn to the claim of CUE.  

The Board believes it is important to recognize what 
constitutes CUE and what does not.  CUE is a very specific 
and rare kind of error of fact or of law that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  In 
essence it is undebatable error.  Generally, either the 
correct facts, as they were known at the time, were not 
before the Board, or the statutory and regulatory provisions 
extant at the time were incorrectly applied.  See for example 
Fugo, 6 Vet. App. at 43.

Further, review for CUE in a prior RO decision must be based 
on the record and the law that existed when that decision was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  For example, changed diagnosis, failure to 
fulfill the duty to assist and a disagreement as to how the 
facts were weighed or evaluated are not examples of CUE.  Nor 
does CUE include the otherwise correct application of a 
statute or regulation where, subsequent to the RO decision, 
there has been a change in the interpretation of the statute 
or regulation. 

In this case, the 1994 version of 38 C.F.R. § 3.304(f) is 
applicable.  It provided in pertinent part that:

"If the claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or 
similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive 
evidence of the claimed inservice stressor."

The regulation as proposed was intended to fill the 
regulatory void on this matter that had been administered 
through various procedural guidelines which the VA General 
Counsel concluded constituted substantive rules.  VA felt 
that certain types of evidence were sufficient to 
substantiate a stressor incurrence where events could never 
be fully documented, such as in combat.  

The VA Secretary determined that when service department 
records indicated the veteran engaged in combat or was 
awarded a combat citation and the claimed stressor was 
related to combat experience further development to document 
the occurrence of the claimed stressor is unnecessary.  See 
57 Fed. Reg. 34536 (August 5, 1992) and VAOPGCPREC 7-92 
(hereafter O.G.C. Prec. 7-92).  In issuing the final rule, VA 
noted that in providing that evidence establishing the 
claimed circumstances under which an alleged stressor 
occurred was sufficient to substantiate the occurrence, the 
rule was consistent with the VA Secretary's authority under 
38 U.S.C.A. § 501(a) and the provisions of 38 U.S.C.A. 
§ 1154(b).  See 58 Fed. Reg. 29110 (May 19, 1993).  

The Board observes that a June 1992 transmittal sheet (Change 
2, June 7, 1992) noted that VA Adjudication Procedure Manual 
M21-1 (hereafter M21-1), Part III, para. 5.14a(3) provided 
for a presumption of adequate stressors to support a 
diagnosis of PTSD in certain circumstances but that in light 
of VAOPGCPREC 7-92, the procedural manual was not binding on 
the Veterans Benefits Administration.  It was also noted that 
rules were being published to "provide the necessary 
regulatory support for the presumption of adequate 
stressors" and that in the meantime "automaticness" of the 
stressor presumption may not be cited in support of a grant 
of service connection for PTSD.

Other procedural guidelines in the applicable version of M21-
1, Part VI, para. 7.46e (Change 16, September 20, 1993) 
essentially provided that if a claimed stressor was related 
to combat, in the absence of information to the contrary, 
receipt of the Purple Heart, Combat Infantryman Badge, or 
other similar citation was considered supportive evidence of 
participation in a stressful episode.  It was provided in 
para. 7.46f, in referring to the previous paragraph, that if 
evidence showed the veteran engaged in combat with the enemy, 
and the claimed stressor was related to combat, it was not 
necessary to further develop for evidence of a stressor.  
Paragraph 7.46 was revised in March 1995 (Change 32) to 
specify additional military decorations, including the CAR, 
as evidence of participation in a stressful episode and 
clarify proper disposition and claims development as a result 
of the decision in Doran v. Brown, 6 Vet. App. 283 (1994), 
decided March 8, 1994.  

As revised and redesignated paragraph 7.46c, it essentially 
provided that if a claimed stressor was related to combat, in 
the absence of information to the contrary, receipt of any of 
the listed individual decorations will be considered evidence 
of participation in a stressful episode.  Any development for 
stressor evidence was to be accomplished under M21-1, Part 
III, para. 5.14.  

The version of paragraph 5.14 published prior to May 1995 
revisions (Change 38) instructed that inservice traumatic 
stressors did not have to be documented with absolute 
certainty but the evidence had to be sufficient to permit the 
conclusion they occurred.  Further, asking a veteran for 
specific details was to be avoided where evidence already of 
record supported a stressor. 

The Board review of the record for CUE is accomplished under 
the standard noted previously and as explained in Crippen v. 
Brown, 9 Vet. App. 412, 422 (1996) and applied to the version 
of 38 C.F.R. § 3.304(f) then in effect.  Applying this 
standard, the Board concludes that the RO committed CUE in 
August 1994 in not granting service connection for PTSD.  It 
is significant that VA amended the M21-1 after it issued 
section 3.304(f) in final form to clarify the procedural 
steps in PTSD claims.  In essence, the revisions established 
the procedure to conform to the intent of the newly issued 
regulation. 

The Board has reviewed the August 1994 rating decision and 
the contemporaneous medical evidence from the reconstructed 
claims file.  The record shows undebatably that a VA examiner 
found PTSD linked to military service.  There is nothing in 
the contemporaneous record to contradict a finding that the 
VA examination referred to in the August 1994 rating decision 
was the undated examination report prepared at the Lufkin VA 
facility.  None of the copies of record include a date of 
examination, but no other contemporaneous examination was 
referenced in the extensive record of VA treatment or 
included in the record.  

The examiner found PTSD, explained the specific criteria for 
the diagnosis and pointed out how the veteran met these 
criteria.  There was no other psychiatric diagnosis offered 
on the examination or in the outpatient records, a fact which 
the rating decision did not mention and one that cannot be 
ignored.  

As significant is the stressor letter that undoubtedly 
existed at the time of the examination in view of the 
examiner's reference to its content.  That the rating board 
in August 1994 did not have this additional evidence is clear 
from the narrative discussion of the evidence and the list of 
evidence considered.  Nor is it noted that additional VA 
records had been requested but not obtained.  However, the 
examiner stated that the veteran had been observed regularly 
since December 1993 so the rating board had sufficient notice 
of other pertinent VA records.

The constructive receipt rule established in Bell v. 
Derwinski, 2 Vet. App. 611 (1992) would have application to 
this case given its facts since the rating decision at issue 
was after the date the Bell decision, July 21, 1992.  See, 
for example, Damrel, 6 Vet. App. at 246.  See also VAOPGCPREC 
12-95 holding that final RO decisions rendered on or after 
July 21, 1992 that failed to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the RO, may constitute CUE, if 
such failure affected the outcome of the claim. (Emphasis 
added).

At the time, a clear diagnosis of PTSD was an essential 
element to establish service connection.  The clear diagnosis 
was a regulatory term that had been defined as an unequivocal 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 139 (1996).  
The Court did not define clear or unequivocal diagnosis, nor 
did the preamble information in the publication of the 
proposed or final amendment adding section 3.304(f) clarify 
the term.  

In the legal context, unequivocal is defined as clear, plain, 
capable of being understood in only one way or as clearly 
demonstrated.  Similarly defined, clear means obvious, beyond 
reasonable doubt.  Black's Law Dictionary, 317, 1698 (Revised 
Fourth Edition, 1968).  

The VA examination and supportive clinical records 
collectively refer only to PTSD linked to military service 
and thus, the legal standard of a clear diagnosis of PTSD is 
met.  There is no argument that the PTSD diagnosis did not 
conform to the applicable version of the Diagnostic and 
Statistical Manual of Mental Disorders (DSM) of the American 
Psychiatric Association.

The Board observes that the record showed undebatably that 
the veteran was awarded the CAR, and the rating board 
apparently confirmed his participation in one operation in 
DaNang.  That he linked one stressor to events at DaNang 
shows directly the outcome determinative significance of the 
VA clinical records that contained the stressor letter.  As 
discussed in the revised M21-1 guidance for paragraph 7.46, 
dated December 21, 1992 (Change 4) VA considered certain 
citations as "conclusive evidence of a claimed inservice 
stressor" in a PTSD claim.  

Although the CAR was not expressly added until early in 1995, 
the applicable rule did not limit recognized decorations to 
those listed but included any "similar citation" to the 
Combat Infantryman Badge or Purple Heart.  That the CAR is 
such a citation is beyond any doubt.  The RO in questioning 
the validity of the stressors based on the veteran's military 
occupation went beyond the development guidelines.  A fair 
reading of section 3.304(f) and applicable development 
procedures does not point to the veteran's military 
occupation as a pertinent consideration where the claimed 
stressors are related to combat and there is the award of a 
combat citation.  

The RO went well beyond the development constraints peculiar 
to PTSD claims based on combat, such as the veteran's, in 
parsing information about his military duties from the Form 
214.  The Board does not feel that it is necessary to 
determine if the changes that resulted from the decision in 
Doran could apply from the date of the decision, which 
predated the decision in the veteran's claim, rather than the 
date of the changes since the record as it stood compels a 
favorable decision.  See Damrel, supra, and VAOPGCPREC 12-95 
citing Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991). 

However, even where the applicable procedure was not 
followed, the Crippen test requires a review of the 
substantive record to determine if there was no evidence that 
could have supported a denial on the merits, and that the 
evidence was at least in equipoise to all the elements of 
service connection.  Here the Board finds that the evidence 
satisfies this standard for CUE.  The PTSD diagnosis linked 
to military service was clear from the record available in 
1994, he was authorized the CAR and he did complete a 
stressor letter.  The rating board noted he had participated 
in an expedition at DaNang but in effect went beyond this to 
require further corroboration of stressors.  

Therefore under the Crippen test, in light of the development 
procedures for combat related PTSD claims and evidence to be 
considered, the evidence in favor of service connection was 
not opposed by any evidence against service connection.  The 
veteran was clearly shown to have PTSD under the criteria VA 
applied at the time.  Further there is no administrative 
guidance to indicate that VA intended to recognize only those 
citations listed in the new regulation as "conclusive 
evidence" of a stressor.  In fact the intent of section 
3.304(f) was to show that documentation of a stressor was 
unnecessary in the presence of a combat citation and claimed 
stressor related to combat.  Thus, from the standpoint of 
direct service connection, there was no evidence against the 
claim that could have supported a denial on the merits within 
the development constraints. 

The veteran disagrees with the way the RO applied applicable 
law or regulation.  The failure to adjudicate the claim under 
the applicable standards for cases such as the veteran's is 
more than a breech of the duty to assist, and as such it can 
be a basis for a CUE claim.  There is undebatable evidence 
that he had chronic PTSD linked to military service.  The RO 
did not review the medical records brought to its attention, 
as it should have when it denied the claim, and those records 
contained evidence that clearly affected the outcome.  Thus, 
the Board finds that the evidence available to the RO did 
compel the conclusion that the veteran had chronic PTSD of 
service inception on a direct basis. 


Therefore the Board must conclude that the veteran has 
articulated a plausible argument based on a failure to apply 
the law or misapplication of the law to his case in light of 
the contemporaneous evidence.  That is, he has offered 
compelling undebatable evidence of the existence of PTSD 
meeting the VA adjudication criteria then in effect.  See 
Fugo, 6 Vet. App. at 43-44.  The Crippen elements also having 
been met, the Board must find that the rating decision of 
August 19, 1994 was not in accord with acceptable rating 
judgment.  It did contain error of fact or law that when 
called to the attention of later reviewers compelled the 
conclusion, to which reasonable minds could not differ, that 
the result regarding service connection for PTSD would have 
been manifestly different but for the error.  Clearly, it was 
shown that the evidence compelled service connection as 
claimed. 

However, the Board is not inclined to decide what the rating 
should be for the period prior to July 13, 2000, since that 
determination has not been addressed by the RO in the first 
instance.  Nor does the Board infer or suggest that any 
particular rating is warranted for the period that has yet to 
be determined.  The Board, however, directs the attention of 
the appellant and the RO to the guidance recently provided in 
Meeks v. West, 216 F.3d 1363, 1367 (Fed. Cir. 2000) regarding 
the retroactive rating in claims such as the appellant's.  
See also Bernard, supra.


ORDER

The August 19, 1994 rating decision, wherein the RO denied 
entitlement to service connection for PTSD having constituted 
CUE, the appeal is allowed to the extent indicated, subject 
to the regulations governing the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

